Title: From Alexander Hamilton to Oliver Wolcott, Junior, [13 April 1797]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, April 13, 1797]
My Dear Sir
The post of today brought me a letter from you. I am just informed that an order is come to the Custom House not to clear out any Vessel if armed, unless destined for the East Indies. Under the present circumstances I very much doubt the expediency of this measure. The excesses of France justify passiveness in the Government and its inability to protect the Merchants required that it should leave them to protect themselves. Nor do I fear that it would tend to Rupture with France, if such be not her determination otherwise.
The legality of the prohibition cannot be defended. It must stand on its necessity. It would I think have been enough to require security that the vessel is not to be employed to cruise against any of the belligerent powers. Perhaps even now where vessels have been armed previous to the receipt of the prohibition, it is just and adviseable to except them on the condition of such security. Think of this promptly. The general measure may be further considered at leisure. Nor am I prepared to say that having been taken it ought to be revoked.
I will send you shortly some remarks in reply to Questions you propose. Adieu. Yrs
A HApril 13. 1797
Ol Wolcott Jun Esq
